Citation Nr: 1111435	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a left eye injury.

2.  Entitlement to a compensable evaluation for a service-connected left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1986 to February 1991.

This matter arises before the Board of Veterans' Appeals (Board) from March 2003 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.  In the Veteran's February 2010 substantive appeal, she requested a BVA hearing at her local RO in Detroit and indicated that she wanted to appeal all issues listed on the statement of the case and any supplemental statements of the case she had received.  (Her previous hearing had been held before a Decision Review Officer.)     

Accordingly, the case is REMANDED for the following action:

Please schedule the Veteran for a Travel Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


